Citation Nr: 0302326	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  94-46 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral pes cavus.

2.  Entitlement to an increased evaluation for lymphedema of 
the left leg, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for lymphedema of 
the right leg, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
changes of the lumbar spine, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied an increased evaluation for 
bilateral pes cavus.  The Board remanded this claim for 
additional development in April 1999 and July 2000.  

The veteran has also appealed a rating decision of 
April 2001, in which the evaluations for bilateral pes cavus 
and for lymphedema of each lower extremity were confirmed and 
continued, and a rating for degenerative changes of the 
lumbar spine was increased from 10 percent to 20 percent, 
effective January 2000.  

The Board observes that the veteran has referenced the issue 
of an earlier effective date for dysthymic disorder (in his 
VA Form 21-4138 dated January 10, 2002) and for his back 
disorder (at his hearing in November 2001).  These matters 
are referred to the RO for appropriate action.

The veteran has expressed timely disagreement with a 
June 2002 decision of the RO denying service connection for 
heel spurs, secondary to pes cavus and special monthly 
compensation (SMC) based on the need for regular aid and 
attendance or for housebound benefits.  Remand is required to 
allow the RO to issue a statement of the case and to give the 
veteran an opportunity to perfect an appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Those issues are the subject 
of the attached remand.

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2002).


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes cavus 
disability is not more than slightly disabling.  

2.  The veteran's service-connected lymphedema of the left 
leg is productive of persistent edema, incompletely relieved 
by elevation of the extremity; stasis pigmentation or eczema 
with or without intermittent ulceration is not shown.  

3.  The veteran's service-connected lymphedema of the right 
leg is productive of persistent edema, incompletely relieved 
by elevation of the extremity; stasis pigmentation or eczema 
with or without intermittent ulceration is not shown.  

4.  The veteran's service-connected degenerative changes of 
the lumbar spine is productive of pain, narrowing of the 
joint space, abnormal mobility on forced movement, and severe 
limitation of motion; pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, findings appropriate to the site of the diseased 
disc with little intermittent relief, or incapacitating 
episode having a total duration of at least six weeks during 
the past 12 months is not shown.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
pes cavus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Code 5278 (2002).  

2.  The criteria for a 20 percent evaluation, and no more, 
for lymphedema of the left leg have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.14, , 4.104, Diagnostic Code 7121 (2002).  

3.  The criteria for a 20 percent evaluation, and no more, 
for lymphedema of the right leg have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.14, , 4.104, Diagnostic Code 7121 (2002).  

4.  The criteria for a 40 percent evaluation, and no more, 
for degenerative changes of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. § 4.10 
(2002).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2002).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

II.  Bilateral Pes Cavus

Service connection was granted for bilateral pes cavus by 
rating decision of April 1969.  A noncompensable evaluation 
was assigned under Diagnostic Code 5278 effective April 1969.  
The noncompensable evaluation for bilateral pes cavus remains 
in effect to this date.  

In August 1993, the veteran filed a claim requesting a 
compensable evaluation for his bilateral pes cavus.  

VA medical records from December 1991 to March 1993 show 
complaints of swelling and edema of both legs with history of 
bilateral pes cavus and lymphedema of the lower extremities. 

In December 1993, documentation of the veteran's 1984 award 
of Social Security Administration (SSA) disability benefits 
was received.  The medical records contained provided the 
status of the veteran's disabilities in the 1980's, several 
years prior to his August 1993 claim for increase.  

In similar private medical reports from Dr. W. Rocafort and 
Dr. M. Kaufman, dated in September and October 1994, the 
veteran complained of "clawing" feet that feel cold all the 
time, that he had difficulty standing and walking, and that 
the pain was constant and severe.  The private physicians did 
not provide diagnoses, but opined that the veteran was unable 
to work.  In private medical examinations dated in April 1995 
and May 1995 from Dr. I. Magana and Dr. A. Catellanos, the 
veteran complained of pain and swelling in his legs, heels, 
and feet.  Both private physicians opined that the lower 
extremity symptoms to include swelling were related to his 
lumbar spine disability and chronic venous stasis disease 
with incompetent saphenous vein valve.


A May 1996 VA examination report noted the veteran's 
inservice diagnoses of Raynaud's phenomena and pes cavus.  
The VA examiner reported that the veteran had been recently 
examined in orthopedic clinic with no finding of significant 
deformity of the longitudinal arch of the feet.  On 
evaluation, the veteran walked with a normal gait.  The 
veteran wore soft footwear with Velcro fasteners that he 
reportedly loosens during the day due to swelling of his 
feet.  Evaluation of the feet did not elicit reports of 
swelling or varicosities.  There were no diagnoses of a foot 
disorder.  

A July 1996 VA medical record reflects that the veteran had 
pedal edema and non-pitting edema of the legs.  The 
assessment included chronic leg edema most probably secondary 
to venostasis or of lymphatic origin.  A September 1997 VA 
podiatry consultation indicates that the veteran complained 
of pain in his feet with cramping sensation.  On evaluation, 
there was mild edema of the feet and ankles.  There was 
limited ankle and subtalar joint motion bilaterally and 
antalgic gait.  The diagnosis was bilateral cavus feet.

A May 1999 VA examination noted the veteran's complaint of 
occasional bilateral foot pain and swelling requiring him to 
wear loose fitting shoes.  On evaluation, his gait was normal 
and he was able to walk on his heels and toes.  There was no 
demonstrable abnormal curvature of the feet.  There was non-
pitting edema of both extremities and a few starbursts on the 
left ankle.  The diagnoses include bilateral foot pain with 
no clinical evidence of pes cavus.

VA medical records from June to August 1999 show findings of 
bilateral ankle edema with reddened rash on insteps and 
dorsal aspect of the ankles.  The diagnoses included 
lymphedema.

VA medical records from January to July 2000 show complaints 
of ankle pain and arch cramps of both feet, which veteran 
reported was directly related to the amount of swelling in 
his legs and degree of back pain.  Evaluation by podiatry 
clinic in revealed rigid pes cavus with hyperkeratotic lesion 
in the posterior plantar medial aspect of the heels 
bilaterally.  There was no medial arch pain with palpation or 
hallux dorsiflexion, but edema of the dorsal areas was noted.  
Ankle jerk, plantar flexion, dorsiflexion, subtalar joint 
eversion and inversion were all reduced but pain free and 
without crepitus.  The veteran wore diabetic shoe gear with 
extra depth.  The diagnoses include lymphedema and 
onychomycosis.  

At an August 2000 VA examination, the veteran complained of 
feet pain and it was noted that he had extra depth derma 
plant shoes prescribed by VA podiatry clinic.  On evaluation, 
his gait was slow, and there was rigid pes cavus with 
hyperkeratotic lesions in the posterior plantar medial aspect 
of both sides.  There was tenderness of right hallux 
dorsiflexion and the first right metatarsophalangeal joint 
was inflamed.  There was no medial arch pain with palpation.  
Ankle dorsiflexion was 0 to 10 degrees and plantar flexion 
was 0 to 20 degrees.  The diagnosis was pes cavus.  The 
examiner opined that the veteran had minimal functional loss 
due to pes cavus and had more functional loss due to chronic 
pain from his back and leg disabilities.  

VA medical records from April 2001 to March 2002 note the 
veteran's bilateral pes cavus.  It was noted that the veteran 
rode a bicycle.  In a March 2002 examination, the examiner 
noted that the veteran had crutches but was able to walk 
without them and that he could walk on his heels and toes in 
sustained fashion.  Ankle jerks were 2+, and dorsiflexion and 
plantar flexion with power of toes was 3/5 bilaterally.  

Here, the veteran's service-connected bilateral pes cavus is 
currently evaluated as noncompensable pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5278, acquired claw foot (pes cavus).  
Under the Schedule for Rating Disabilities, a noncompensable 
evaluation is warranted for slight pes cavus disability.  A 
10 percent evaluation is provided for a unilateral or 
bilateral disability where the great toe is dorsiflexed, with 
some limitation of dorsiflexion at the ankle, with definite 
tenderness under metatarsal heads.  With all toes are tending 
to dorsiflexion, with limitation of dorsiflexion at the ankle 
to a right angle, and with shortened plantar fascia, and 
marked tenderness under metatarsal heads, a 20 percent rating 
is assigned when unilateral and a 30 percent rating is 
assigned when bilateral.  Marked contraction of the plantar 
fascia with dropped forefoot, all toes are hammer toes, with 
very painful callosities, marked varus deformity, is rated 30 
percent when unilateral and 50 percent when bilateral.  38 
C.F.R. § 4.71a, Diagnostic Code 5278 (2002).


Diagnostic Code 5278, which is specifically for pes cavus, is 
the most appropriate Diagnostic Code to use to rate the 
veteran's disability.  Nonetheless, the Board will also 
consider whether the veteran would be entitled to a higher 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which 
is for "foot injuries, other".  Disability under Diagnostic 
Code 5284 is rated 10 percent rating when moderate, 20 
percent when moderately severe, and 30 percent when severe.  
The VA Rating Schedule provides other Diagnostic Codes for 
rating foot disability.  In this case, however, the medical 
evidence of record does not establish the clinical presence 
of pes planus, bilateral "weak foot", anterior 
metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or 
malunion or nonunion of the tarsal or metatarsal bones.  
Consequently, the diagnostic codes for acquired flatfoot (pes 
planus) (DC 5276); bilateral weak foot (DC 5277); anterior 
metatarsalgia (Morton's disease) (DC 5279); hallux valgus (DC 
5280); hallux rigidus (DC 5281); hammer toe (DC 5282); and 
malunion or nonunion of the tarsal or metatarsal bones (DC 
5283), are not applicable in this case.   

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for bilateral pes cavus.

As mentioned above, the Board notes that the veteran has also 
been granted service connection for lymphedema of both lower 
extremities as well as degenerative joint disease of the 
lumbar spine, as separate disabilities from the bilateral pes 
cavus.  These disabilities are separately rated, as discussed 
below.  Consequently, the impairment attributable to these 
disabilities is not for consideration in evaluating the 
severity of the bilateral pes cavus.

The Board finds that the medical evidence does not show any 
period during which the veteran's service-connected bilateral 
pes cavus was manifest by a dorsiflexed great toe, with some 
limitation of dorsiflexion at the ankle, and with definite 
tenderness under metatarsal heads bilaterally.  Consequently, 
the criteria for a compensable evaluation have not been met.

In private medical examination reports in 1994 and 1995, the 
veteran's complaints of pain and swelling of his feet were 
attributed to his service-connected lumbar spine disability 
and chronic venous stasis disease of the lower extremities.  
A May 1996 VA examination found a normal gait with no 
deformity of the longitudinal arches of the feet.  A 
September 1997 VA medical record noted limited ankle and 
subtalar joint motion bilaterally, but there were no findings 
of tenderness of the metatarsal heads bilaterally or 
dorsiflexed great toe.  A May 1999 VA examination again noted 
a normal gait with no clinical evidence of pes cavus.  VA 
medical records from June 1999 to July 2000 show complaints 
of pain and cramping in the feet with findings of edema and 
rashes on the feet and ankles and reduced ankle jerks, 
plantar and dorsiflexion.  However, the reduced flexion was 
pain free and without crepitus, and there was no medial arch 
pain, hallux dorsiflexion, or definite tenderness under the 
metatarsal heads.  Moreover, the only diagnoses reported were 
lymphedema and onychomycosis.  An August 2000 VA examination, 
although there was tenderness noted on right hallux 
dorsiflexion and at the right first metatarsal joint, 
hyperkeratotic lesions in the posterior plantar aspect, and 
some limitation of ankle motion (dorsiflexion was 0 to 10 
degrees and plantar flexion was 0 to 20 degrees), there was 
no medial arch pain and the great toe was not described as 
dorsiflexed.  Additionally, the examiner opined that the 
functional loss due to bilateral pes cavus was minimal and 
that the functional loss was more attributable to the 
veteran's service-connected back and leg disabilities.  VA 
medical records from April 2001 to March 2002 show some 
continued limitation of motion of dorsiflexion and plantar 
flexion, but there were no findings of tenderness under the 
metatarsal heads bilaterally or dorsiflexed great toe.  
Accordingly, the Board finds that the veteran does not meet 
or nearly approximate the criteria for a compensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5278.

The Board also finds that the medical evidence does not show 
that there were any periods during which the veteran's 
service-connected bilateral pes cavus otherwise resulted in 
moderate impairment of either foot, so as to warrant a 
compensable rating by analogy to foot injury under Diagnostic 
Code 5284.  As already mentioned, multiple examinations found 
no objective evidence for painful motion, instability, or 
weakness in either foot, and no evidence of callosities, or 
breakdown attributable to his service-connected bilateral 
foot disorder.  The majority of examinations have noted a 
normal gait without difficulty rising to his toes and heels.  
The Board acknowledges that the veteran has consistently 
complained of recurrent foot pain and swelling, but the 
objective medical evidence indicates that this has been 
attributed to his other service-connected disabilities and 
only minimally to his service-connected foot disorder.  Thus, 
such evidence does not warrant a finding of moderate 
impairment of the feet under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

Additional impairment during exacerbations, or flare-ups, of 
the bilateral pes cavus condition has not been demonstrated.  
There is no medical evidence to show that any other symptom, 
including weakness or incoordination, results in additional 
functional impairment to a degree that would support a higher 
rating under the criteria of 38 C.F.R. §§ 4.40, 4.45; DeLuca.

The Board acknowledges that the veteran has reported that his 
service-connected bilateral foot disorder is manifest by pain 
and resulting functional impairment.  Despite these 
subjective complaints, the record does not contain objective 
evidence by which it can be factually ascertained that there 
are periods during which the functional impairment 
attributable to the veteran's complaints of foot pain would 
warrant a compensable evaluation.  For the reasons stated 
above, the Board finds that the veteran does not meet or 
nearly approximate the criteria for a compensable evaluation 
for his bilateral pes cavus.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.

III.  Lymphedema

Service connection was granted for lymphedema of the left leg 
by rating decision of April 1969.  A 10 percent evaluation 
was assigned under Diagnostic Code 7121.  The 10 percent 
evaluation was discontinued effective April 1970, for failure 
to report for an examination.  He reopened his claim and a 
10 percent evaluation was granted, effective February 1973.  
At the veteran's request, his 10 percent evaluation was 
canceled.  He reopened the claim and by rating decision of 
January 1976, it was noted that there was insufficient 
evidence to evaluate the claim from November 1974 to 
August 1975.  A 10 percent evaluation was granted effective 
August 1975.  The 10 percent evaluation for lymphedema of the 
left leg remains in effect to this date.  


Service connection was granted for lymphedema of the right 
leg by rating decision of December 1997.  A 10 percent 
evaluation was granted, effective August 1993. The 10 percent 
evaluation for lymphedema of the right leg loss remains in 
effect to this date.  

The veteran underwent a VA examination in August 2000.  It 
was noted that he used an H wave for his lymphedema which 
also caused some leg pain.  He was seen in the podiatry 
clinic and was prescribed special extra depth derma plant 
shoes.  Physical examination revealed the veteran's gait to 
be slow with normal posture.  He was wearing his special 
shoes and knee-high Jobst stockings.  He had 2+ non-pitting 
pedal edema.  There were no open sores on the feet or leg.  
There was no hyperpigmentation.  Pedal pulses were not felt, 
bilaterally.  Light touch was intact in both legs.  He had 
functional loss from chronic pain from his back and his legs.  
Attached to the VA examination was a July 2000 podiatric 
examination report which noted that the veteran wore Jobst 
stockings and had an H-wave to try and control his 
lymphedema, and when both used regularly, had been moderately 
successful.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in November 2001.  The veteran testified 
that he was on pain medication, and used an H-wave machine to 
control leg swelling.  He stated that he had to use the H-
wave machine as much as four hours per day in bed.  He also 
maintained that he was not able to withstand the Florida heat 
as his legs would swell and crack.  

The veteran was seen in October 2001 by the VA orthopedic 
clinic for a consultation.  He was given a walker because of 
his service-connected legs and back.  It was noted that he 
had non-pitting swelling of both legs with some diminished 
pinprick.  

Associated with the claims folder was a November 2001 VA aid 
and attendance examination report.  The report indicated that 
the veteran had right and left leg weakness and paresthesia.  
He had decreased flexion with no atrophy and positive 
peripheral edema of the lower extremities.  It was noted that 
the veteran had bilateral lymphedema.  


In February 2002, the veteran underwent a VA examination.  He 
claimed he had trouble walking due to a burning sensation in 
the back of his legs, then his legs began to swell.  He had 
no history of deep vein thrombosis or cellulitis.  He related 
that his legs would swell when exposed to hot temperature.  
He had no chronic leg ulcers.  He spent four hours a day on 
the H-wave machine and eight hours a day on the TENS unit.  
His legs were warm, with good hair distribution and no 
discoloration.  There was evidence of bilateral venous 
insufficiency.  The pertinent diagnosis was lymphedema, 
bilateral lower legs.  

In March 2002, the veteran underwent a VA neurology 
consultation.  It was noted that the veteran had pain in both 
lower extremities.  There was mild to moderate brawny edema 
(i.e., nonpitting edema, Stedman's Medical Dictionary, 544 
(26th ed. 1995)) of both lower extremities, left greater than 
right.  There was good (5/5) strength in all major muscle 
groups of both lower extremities, though the veteran provided 
less than full effort.  

The veteran's left and right lymphedema has been rated under 
Diagnostic Code 7121, post-phlebitic syndrome of any 
etiology.  To warrant a 10 percent evaluation, the disability 
is productive of intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  To warrant a 20 percent evaluation 
for lymphedema, the disability must be productive of 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation for lymphedema is warranted 
when there is persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration. 

In this case, the veteran had persistent edema of both lower 
extremities that was not completely relieved by elevation of 
the extremities.  He stated on more than one occasion, and 
the medical evidence shows, that he was in bed using a H-wave 
at least four hours a day.  It was also noted that he had 
only moderate success with the use of the H-wave and Jobst 
stockings together.  He had swelling on a persistent basis; 
and on all examinations, the medical evidence revealed 
swelling and pain.  This evidence warrants a 20 percent 
evaluation for each lower extremity.  The veteran's 
disability does not, however, warrant more than a 20 percent 
evaluation for lymphedema of either leg.  At no time during 
the appellate period was there evidence of stasis 
pigmentation or eczema, with or without intermittent 
ulceration, which is necessary for a 40 percent evaluation.  
Hence, there is no basis for more than a 20 percent 
evaluation for lymphedema of either the left or right leg.  
Therefore, a 20 percent evaluation, and no more, is warranted 
for lymphedema of the left leg and a 20 percent evaluation, 
and no more, is warranted for lymphedema of the right leg.   

IV.  Degenerative Changes of the Lumbar Spine  

Service connection and a 10 percent rating were granted for 
degenerative changes by rating decision of November 1999.  
The 10 percent evaluation was effective April 1993.  The 
disability rating was increased from 10 percent to 
20 percent, effective January 2000.  

In July 2000, the veteran underwent a VA examination for back 
pain.  He related that he had a difficult time bending over 
to put on his socks.  He noted that one leg or the other 
would buckle if he walked very far.  He had trouble walking, 
had limping, and he had burning pain in both of his lower 
extremities.  He had no bowel or bladder incontinence.  He 
stated that Valsalva-like activities caused pain across his 
back but there was no radicular component to this.  He 
related undergoing EMG, MRI, and myelogram which showed he 
had herniated disc with free fragment and stenosis.  Physical 
examination revealed the veteran had a satisfactory gait and 
increased lumbar lordosis.  His standing pelvis was level.  
There was no spasm, splinting, or tenderness of the lumbar 
spine.  Forward bending was 20 degrees without reversal of 
the lumbar lordotic curve.  Lateral bending was 15  degrees 
either side with rotation of 30 degrees of either side.  
Extension was 20 degrees.  All ranges of motion were limited 
by pain.  Straight leg raising and Lasegue-Koenig test 
elicited pain.  He had bilateral tight hamstrings with 
pulling pain in the posterior thighs with straight leg 
raising.  X-ray examination showed degenerative disc disease 
at L4-L5, L5-S1, with moderately severe facet arthropathy at 
these levels.  He had hypertrophic spurring of the remainder 
of the lumbar vertebra as well.  The x-rays also suggested 
spinal stenosis.  The diagnostic impression was lumbosacral 
spondylosis with degenerative disc disease.  He also had a 
transitional L6 vertebra.  

The veteran presented testimony at a personal hearing before 
a hearing officer at the RO in November 2001.  He testified 
about his lumbar spine and his difficulty due to three 
herniated disc, spinal stenosis, and fragment sticking into 
his nerves.  He stated that he had been issued a back brace 
and Canadian crutches.  He testified that he used his back 
brace all of the time.  His wife testified that she no longer 
works because she now stays at home to care for him because 
of his service-connected disabilities.  

The veteran underwent a VA examination in February 2002.  He 
had been evaluated by a neurologist in November 2001 and a 
diagnosis of chronic back pain with myofascial syndrome 
secondary to abnormal structural changes in the lumbar spine, 
specifically spondylolisthesis, grade 1, and also 
lumbarization with a transitional L6 vertebra, focal areas of 
stenosis in the lumbar spine was made.  MRI showed no 
evidence of radiculopathy.  Physical examination showed the 
veteran ambulated with a wheeled walker.  He was wearing a 
corset and a TENS unit.  The lumbar spine revealed no 
paraspinal muscle spasm or tenderness in the vertebrae.  
Forward flexion was 10 degrees.  He limited his range of 
motion to 10 degrees in all planes volitionally due to 
subjective pain.  Knee and ankle jerks were 2+.  The 
pertinent diagnosis was degenerative disc and joint disease 
of the lumbar spine with spinal stenosis, no radiculopathy.  

The veteran underwent a VA neurology examination in 
March 2002.  He complained of low back pain radiating into 
both lower extremities, into both buttocks and down the 
posterior aspect of the thighs to the midcalves.  His lower 
extremities were questionably weak, the left greater than the 
right.  There were no real sensory changes and no bowel or 
bladder dysfunction.  Pain was described as throbbing and 
burning.  The pain was rated as 5 to 10 throughout the day.  
It was noted that he wore a back brace and a TENS unit.  
There were spasms of the lower extremities intermittently at 
night.  The diagnostic impression was lumbar radiculopathy 
secondary to lumbar spinal stenosis, and questionable 
peripheral neuropathy.  


In November 2002, the veteran was seen by VA physical 
medicine and rehabilitation; he was requesting evaluation for 
a motorized scooter to assist with mobilization.  It was 
noted that he had a long history of lumbar radiculopathy 
secondary to lumbar spinal stenosis.  An addendum was 
associated with the November 2002 request later that month.  
The addendum noted that the major medical special equipment 
committee met to discuss whether or not the veteran met the 
medical criteria for issuance of electric mobility.  After a 
review of the medical record, it was determined that he met 
the criteria and would be issued a scooter.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Diagnostic Code 5292 for limitation of motion of the lumbar 
spine provides a 20 percent rating for moderate limitation of 
motion, and a 40 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a.

In this case, the veteran has flexion of 20 degrees in 
July 2000 and of 10 degrees in February 2002.  There were 
constant complaints of pain on all occasions. Although the 
reported range of extension and lateral bending suggests 
moderate limitation of motion, limitation of forward flexion 
was severe on all occasions.  With application of 38 C.F.R. 
§ 4.7, the Board concludes that the these findings, including 
severe limitation of flexion, more nearly approximate the 
criteria for a 40 percent evaluation on the basis of severe 
limitation of motion of the lumbar segment of the spine. This 
is the maximum level of evaluation under Diagnostic Code 
5292.  

The Board has also considered whether another Diagnostic Code 
concerning disability of the spine could provide a higher 
evaluation.  Both Diagnostic Code 5295, for lumbosacral 
strain, and Diagnostic Code 5293, for intervertebral disc 
syndrome, include limitation of motion among the rating 
criteria.  Therefore, a separate compensable evaluation could 
not be assigned under either of these Diagnostic Codes in 
addition to the 40 percent rating under Diagnostic Code 5292. 
As the maximum rating under Diagnostic Code 5295 is 40 
percent, this Diagnostic Code would not provide a basis for a 
higher rating.  A 60 percent rating is possible under 
Diagnostic Code 5293.  If the criteria for a higher rating 
are met, then the higher rating could be applied.  See 
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Impairments associated with a veteran's service- connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation.).  

During the course of the veteran's claim, the rating criteria 
under Diagnostic Code 5293 have been changed.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.


Pursuant to VAOPGCPREC 3-2000, where a regulation is amended 
during the pendency of an appeal, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and the prior regulation to rate the disability for 
periods preceding the effective date of the regulatory 
change.  

Prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 provided the following criteria for a 60 percent 
rating for intervertebral disc syndrome: pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.  
Effective September 23, 2002, Diagnostic Code 5293 provides 
for evaluation of intervertebral disc syndrome on the basis 
of either the total duration of incapacitating episodes over 
a period of 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations, whichever results in a higher 
rating.  Incapacitating episodes having a total duration of 
at least six weeks during the past 12 months are assigned a 
60 percent rating. For purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so. When 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are evaluated using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  67 Fed. Reg. 54345 (2002).  

With respect to the pre-amendment version of the rating 
criteria, the evidence period shows that the veteran's 
degenerative disc disease is no more than severe in 
disablement.  The medical evidence, which reflects treatment 
from July 2000 to March 2002, shows the veteran was treated 
for chronic back pain, radiating down the back and into his 
buttocks, with intermittent spasms at night.  He testified of 
needing pain medication, and a TENS unit for pain.  He 
relates that his pain is chronic, constant, and radiating in 
nature.  Pronounced findings, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, have not been shown.  
The medical evidence, which shows no more than severe 
degenerative disc disease, indicates that the veteran does 
not warrant any more than a 40 percent evaluation under the 
rating criteria in effect prior to September 23, 2002.  

VA notified the veteran in an October 2002 letter concerning 
the revised rating criteria for Diagnostic Code 5293.  He was 
given a copy of the changes and was provided the opportunity 
to submit additional evidence or argument on the issue.  The 
veteran submitted a copy of November 2002 VA records which 
indicated, in pertinent part, that the veteran met the 
criteria for issuance of electric mobility and would be 
issued a scooter.  

The evidence does not support the assignment of a higher 
rating under the revised Diagnostic Code 5293.  The veteran 
has not had episodes of intervertebral disc syndrome that 
have required bed rest prescribed by a physician and 
treatment by a physician of a total duration of at least six 
weeks during the past 12 months.  As for rating the chronic 
orthopedic and neurological manifestations, the veteran's 
chronic orthopedic manifestations support a 40 percent rating 
on the basis of severe limitation of motion of the lumbar 
segment of the spine, as noted above.  This includes 
limitation of function due to pain.  The neurological 
manifestations have not been consistent.  Rather, they have 
been described in various ways at different times.  Aside 
from the pain, which cannot be rated twice under both 
neurological and orthopedic Diagnostic Codes, see 38 C.F.R. 
§ 4.14, the neurological manifestations, as described in the 
medical records, have not supported the assignment of a 
separate, compensable rating that would support a higher 
combined evaluation.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a.  


Additional impairment during exacerbations, or flare-ups, of 
the veteran's degenerative changes of the lumbar spine 
condition has not been demonstrated.  There is no medical 
evidence to show that any other symptom, including weakness 
or incoordination, results in additional functional 
impairment to a degree that would support a higher rating 
under the criteria of 38 C.F.R. §§ 4.40, 4.45; DeLuca.

After considering the available avenues for rating the 
veteran's service-connected degenerative changes of the 
lumbar spine, the Board concludes that the evidence supports 
the assignment of a rating of 40 percent under Diagnostic 
Code 5292, and that the evidence does not support the 
assignment of a higher rating under Diagnostic Code 5293 or 
any other applicable Diagnostic Code.  

V.  VCAA Considerations

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist, 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim, and eliminates 
the requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  He received notice 
in his April 2001 statement of the case and a June 2001 
letter.  These notices from the RO informed the veteran of 
what assistance VA would provide, what was needed from him, 
and the time limits associated with his claim.  Various 
notices and communications -- such as the rating decisions 
and statements of the case and supplements thereto - have 
informed the veteran of the applicable laws and regulations 
needed to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has also had the opportunity to testify at a 
hearing regarding his claim.  He testified before a hearing 
officer in November 2001.  He has been afforded VA 
examinations, and the record does not indicate the presence 
of additional, pertinent records that have not been obtained.  
Therefore, the Board finds that VA has complied with all 
obligations to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in the 
development of the issues discussed above.  Thus, a remand 
for further technical compliance with the provisions of the 
VCAA is not necessary.  


ORDER

An increased (compensable) evaluation for bilateral pes cavus 
is denied.  

A 20 percent evaluation, and no more, for lymphedema, left 
lower extremity, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

A 20 percent evaluation, and no more, for lymphedema, right 
lower extremity, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

A 40 percent evaluation, and no more, for degenerative 
changes of the lumbar spine, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  


REMAND

In a June 2002 rating decision, the RO denied service 
connection for heel spurs, secondary to pes cavus, and denied 
special monthly compensation (SMC) based on the need for 
regular aid and attendance or housebound status.  In 
August 2002, the veteran expressed timely disagreement with 
the June 2002 decision of the RO.  In a case in which a 
claimant has expressed timely disagreement in writing with an 
action of the RO, an appeal has been initiated, and the RO 
must issue a statement of the case, and the Board must remand 
that issue to the RO for that purpose.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).


Accordingly, the case is remanded for the following:

The RO is to furnish the veteran and his 
representative with an SOC pertaining to 
the veteran's claim of entitlement to 
service connection for heel spurs, 
secondary to pes cavus, and SMC (regular 
aid and attendance or housebound).  
Concomitant with such action, it should 
advise the veteran and his representative 
of the statutory period of time within 
which the veteran must furnish VA with a 
substantive appeal on the issue, in order 
to perfect his appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



